UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-01209 Bridges Investment Fund, Inc. (Exact name of registrant as specified in charter) 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Address of principal executive offices) (Zip code) Edson A. Bridges III 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Name and address of agent for service) (402) 397-4700 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:June 30, 2013 Item 1. Reports to Stockholders. Semi-Annual Shareholder Report 8401 West Dodge Road - 256 Durham Plaza - Omaha, Nebraska 68114 voice: (402) 397-4700fax: (402) 397-8617www.bridgesfund.com This page has been intentionally left blank. Contents of Report Page 1 Shareholder Letter Exhibit 1 Portfolio Transactions During the Pages 3 – 4 Period from January 1, 2013 through June 30, 2013 Exhibit 2 Selected Historical Financial Information Pages 5 – 6 Pages 7 – 8 Expense Example Page 9 Allocation of Portfolio Holdings Pages 10 – 24 Financial Statements Pages 25 – 31 Additional Disclosures IMPORTANT NOTICES Must be preceded or accompanied by a Prospectus. Opinions expressed herein are those of Edson L. Bridges III and are subject to change. They are not guarantees and should not be considered investment advice. The Price to Earnings (P/E) Ratio is calculated by dividing current price of the stock by the company’s trailing 12 months’ earnings per share.The S&P 500 Index is a broadly based unmanaged composite of 500 stocks which is widely recognized as representative of price changes for the U.S. equity market in general. The Russell 1000 Growth Index is an unmanaged composite of stocks that measures the performance of the stocks of companies with higher price-to-book ratios and higher forecasted growth values from a universe of the 1,000 largest U.S. companies based on total market capitalization. You cannot invest directly in a specific index. Earnings growth for a Fund holding does not guarantee a corresponding increase in market value of the holding or the Fund. Fund holdings are subject to change and should not be considered a recommendation to buy or sell any security. Please refer to the Schedule of Investments for complete information on holdings in the Fund. Mutual fund investing involves risk. Principal loss is possible. Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. The Bridges Investment Fund is distributed by Quasar Distributors, LLC. This page has been intentionally left blank. Bridges Investment Fund, Inc. 8 OMAHA, NEBRASKA 68114 - 3453 TELEPHONE 402 - 397 - 4700 FACSIMILE 402 - 397 - 8617 July 5, 2013 Dear Shareholder: Bridges Investment Fund had a total return of 2.65% in the second quarter of 2013, which lagged the 2.91% total return for the S&P 500 and bettered the 2.06% total return for the Russell 1000 Growth Index over the same period. For the twelve month period ended June 30, 2013, the Fund had a total return of 16.68% versus 20.60% for the S&P 500 and 17.07% for the Russell 1000 Growth Index.For the three year period ended June 30, 2013, the Fund had an average annual total return of 15.71% versus 18.45% for the S&P 500 and 18.68% for the Russell 1000 Growth Index.For the five year period ended June 30, 2013, the Fund had an average annual total return of 6.02% versus 7.01% for the S&P 500 and 7.47% for the Russell 1000 Growth Index.For the ten year period ended June 30, 2013, the Fund had an average annual total return of 5.72% versus 7.30% for the S&P 500 and 7.40% for the Russell 1000 Growth Index.The Fund’s expense ratio is 0.90%. Performance data quoted represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance stated above.Performance data current to the most recent month end may be obtained by calling 866-934-4700. During the second quarter, we sold FedEx and trimmed our holdings of Apache, Capital One, Caterpillar, Chesapeake Energy, General Electric, and Schlumberger. We initiated new positions in Ecolab and J.P. Morgan, and added to our positions in Celgene, DaVita, Disney, eBay, Valmont, and Wells Fargo. After a strong first quarter, stocks moved higher in the second quarter, during which the S&P 500 reached a new all time high of 1687 on May 22, before ending the quarter at 1606, up about 13% for the first half of 2013. Despite strong performance over the past several years, both in absolute terms, and relative to bonds, we believe equities remain attractively valued.The S&P 500 currently trades at about 14.6x estimated 2013 earnings of $110 per share, and 13.4x estimated 2014 earnings of $120 per share, versus average long term historic P/E multiples of 15-16x. We believe the Fund’s portfolio holdings are also attractively valued.The Fund’s portfolio ended the second quarter trading at 15.2x estimated 2013 earnings and 13.5x estimated 2014 earnings.Wall Street analysts estimate that the Fund’s companies will grow their earnings at 12-13% annually over the next three to five years, versus consensus earnings growth of 6-7% for the S&P 500. Shareholder Letter July 5, 2013 We expect increased equity market volatility during the second half of 2013, but we remain constructive on the longer term outlook for both U.S. stocks in general and the Fund’s portfolio. Sincerely, Edson L. Bridges III, CFA President and Chief Executive Officer 2 Exhibit 1 BRIDGES INVESTMENT FUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JANUARY 1, 2, 2013 (Unaudited) Bought or Held After Securities Received Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Actavis Inc.(1) Biogen Idec Inc. 2,000 BlackRock, Inc. 6,000 Capital One Financial Corporation Celgene Corporation Chicago Bridge & Iron Company N.V. Cognizant Technology Solutions Corporation DaVita HealthCare Partners Inc. 7,000 DIRECTV The Walt Disney Company eBay, Inc. Ecolab Inc. 8,000 Express Scripts Holding Company iShares Core S&P Mid Cap ETF iShares Core S&P Small Cap ETF JPMorgan Chase & Co. 15,000 Priceline.com Incorporated 300 3,000 Union Pacific Corporation Valmont Industries, Inc. 6,000 Wells Fargo & Company (1) Watson Pharmaceuticals Changed Their Name to Actavis on January 24, 2013 3 Exhibit 1 (Continued) BRIDGES INVESTMENT FUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JANUARY 1, 2, 2013 (Unaudited) Sold or Held After Securities Exchanged Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Apache Corporation 5,000 Capital One Financial Corporation 5,000 Caterpillar Inc. 3,000 Chesapeake Energy Corporation 5,000 FedEx Corp. — General Electric Company MasterCard, Inc. 1,700 9,000 McDonald’s Corporation 2,000 Nike, Inc. Class B — PepsiCo, Inc. 2,000 Perrigo Company 6,000 — Philip Morris International Inc. 2,000 Schlumberger Limited 3,000 Visa Inc. Class A 1,500 4 Exhibit 2 BRIDGES INVESTMENT FUND, INC. SELECTED HISTORICAL FINANCIAL INFORMATION (Unaudited) – Year End Statistics – Valuation Net Shares Net Asset Dividend/ Capital Date Assets Outstanding Value/Share Share Gains/Share 07-01-63 $ $ $
